     Case 2:21-cv-01980-GW-JPR Document 13 Filed 04/09/21 Page 1 of 2 Page ID #:76
                                                                        JS-6
 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12                                           Case No.: CV 21-1980-GW-JPRx
13   GEORGE JONES, an individual,            Hon. George H. Wu
14               Plaintiff,
15                                           ORDER FOR DISMISSAL WITH
         v.                                  PREJUDICE
16   CHRIS & PITTS OF ANAHEIM, INC.,
     a California corporation; and DOES 1-   Action Filed: March 3, 2021
17   10,                                     Trial Date: Not on Calendar
18               Defendants.
19

20

21

22

23

24

25

26

27

28
                                            1
                      [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:21-cv-01980-GW-JPR Document 13 Filed 04/09/21 Page 2 of 2 Page ID #:77



 1         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2   it, and being fully advised finds as follows:
 3         IT IS ORDERED THAT:
 4         Plaintiff George Jones’ action against Defendant Chris & Pitts of Anaheim, Inc. is
 5   dismissed with prejudice. Each party will be responsible for its own fees and costs.
 6

 7

 8

 9
     Dated: April 9, 2021
10                                                       Hon. George H. Wu
                                                         United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
